Per Curiam,
Counsel for appellants fairly criticise the statement in the opinion of the court below that it is not alleged in the bill nor contended by complainants that the proposed paving of Centre street up to the rails of the Mahanoy City, Shenandoah, Girardville and Ashland Street Railway Company will render it impossible to operate its cars upon the said street. There is an averment in the eighth paragraph of the bill that by the paving of the street up to the tracks the right of the company to operate cars will be unlawfully interfered with and frequently entirely prevented; and one of the requests for a finding of fact was that paving the street with vitrified brick against or near the rails of the track will increase the danger ' of operating the cars and is likely to render such operation *377wholly impossible when weather conditions are bad on account of the slipping of the wheels. The court, however, refused to find as so requested. On the contrary, it found that, while the paving of the streets will increase the difficulty of operating the cars when weather conditions are bad, the operation of the cars will not be rendered wholly impossible. A fact found at the request of the defendants was that the paving of the street is a municipal improvement and betterment, intended for the better and modern accommodation of the traveling public. On the first conclusion of law, found at the request of the appellees, the decree is affirmed and the appeal dismissed at appellants’ costs.